Citation Nr: 1140363	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  05-16 210	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to January 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2006, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

This case was previously before the Board in February 2007, in March 2009, and in February 2010 when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not meet the diagnostic criteria for posttraumatic stress disorder.

2.  Anxiety disorder had onset in service.


CONCLUSIONS OF LAW

1. Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

2. Anxiety disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in June 2002 and in March 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  




The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112   (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication. The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case in July 2011.  Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained the Veteran's service personnel and treatment records, as well as VA records.  The Veteran has submitted lay statements. 






The Veteran was afforded a VA psychiatric examination and a VA medical opinion was obtained in January 2011.  As the opinion was based on consideration of the prior medical history and described the disorders in sufficient detail so that the Board's review of the claims is a fully informed one, the medical opinion rendered is adequate.  Stefl v. Nicholoson, 21 Vet. App. 120, 123 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service. 38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303 and 3.304. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 




For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

In tandem with the general requirements of service connection, service connection for posttraumatic stress disorder (PTSD) specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 , that is, the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., of the American Psychiatric Association (DSM- IV); a link or nexus established by medical evidence between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner -of-war experience, the Veteran's lay testimony alone may not establish the occurrence of the alleged in-service stressor and the record must contain credible supporting evidence that the alleged in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010); see Moreua v. Brown, 9 Vet. App. 389, 396   (1996) (When a claim for PTSD is based on a noncombat stressor, the noncombat veteran's testimony alone is insufficient proof of a stressor.). 




Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b). 

Facts

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder or other psychiatric disorder.  The service personnel records show that the Veteran was assigned to the 229th Transportation Company and 573rd Transportation Company at Fort Story, Virginia, during the months of July through November 1966.  His occupational specialty was stevedore.  The Veteran was in Vietnam from December 1966 to December 1967.  In Vietnam the Veteran's principal duty was supply handler, which was a change from stevedore. 

After service VA records show that from July 2003 to October 2008 the Veteran was seen by a licensed master social worker.  The Veteran described several troubling events in his life, one in childhood and several in service, namely, he was caught in a storm at sea in a small craft, he witnessed the stabbing of a friend, and he felt fear while in Vietnam.  He was also distressed by the fact that his brother was severely injured in Vietnam.  The diagnoses were posttraumatic stress disorder and anxiety disorder.  


In December 2005, the Veteran's company physician stated that the Veteran had been diagnosed with chronic situational anxiety since 1985.

In June 2005 and in January 2006 and in testimony in November 2006, the Veteran described an incident in service, when he was at Fort Story, when he was in a small craft and he was caught in a storm with high waves and he feared for his life.  He stated that he was unable to swim and he was terrified during the 45 minutes to an hour he was on the boat.  

The Veteran has also provided written statements regarding other incidents in service, including in Vietnam, such as experiencing sniper fire, and noted that he experienced stomach problems during and after service which he attributed to anxiety.  The Veteran has stated that he accepted early retirement in 2003 because of problems at work including fatigue, concentration problems, and lapses in memory.  

In written statements in November 2006, the Veteran's sister stated that after the Veteran returned home from service he avoided anything to do with bodies of water.  The Veteran's brother, who was injured in Vietnam, recalled that when he was on convalescent leave at home, the Veteran visited him before the Veteran left for Vietnam and the Veteran had to be talked into going to Vietnam.   The brother stated that after service the Veteran would not go near any large body of water. 

In written statements in November 2006, a work supervisor stated that from 1979 to 2000 he worked with the Veteran and over the years the Veteran had problems with absenteeism and with dealing with people, but the Veteran eventually overcame the problems.  He stated that for the entire time the Veteran was a medication for a nervous condition.  

A fellow co-worker since 1968 stated that the Veteran had a real fear of large bodies of water. 

A friend stated that after the Veteran returned from Vietnam the Veteran was a different person and the Veteran was very nervous. 

The Veteran's ex-wife stated that the Veteran refused to go to the beach with the family and he avoided large bodies of water. 

VA records from March 2006 to May 2009 document a diagnosis of posttraumatic stress disorder associated with the storm event by a VA physician. 

On VA examination in June 2007, the VA examiner noted the Veteran's history of being in a small boat and being caught in a storm and that the Veteran was fear of water.  On mental status examination, the Veteran's mood was anxious.  The diagnosis was anxiety disorder.  The VA examiner stated that the Veteran met the criteria for anxiety disorder and that the Veteran had experienced difficulty with the condition since the incident in a storm.

In October 2010, the U.S. Army and Joint Services Records Research Center (JSRRC) responded to requests for unit history by providing the following information: The 229th Transportation Company was active at Fort Story Virginia conducting unit training for a stevedore outfit from May 1966 to October 1966.

An internet article submitted by the Veteran in April 2011 shows that the Eastern beaches of Fort Story, Virginia were exposed to the rough waters of the Atlantic and that amphibious vehicles were used in the training of transportation units for over the shore operations.

On VA examination in January 2011, the Veteran described the incident in service when he was in a small boat, which was caught in rough waters.  The Veteran stated that the event was stressful, because of his fear of water and that he was not able to do anything, including driving, when it was raining.  He stated that he avoided beaches, bodies of water, and going over bridges.  





The VA examiner diagnosed posttraumatic stress disorder, but explained that the Veteran had an atypical presentation for posttraumatic stress disorder and that the Veteran did not fit the full criteria for that diagnosis, but the Veteran did have some form of anxiety disorder which could be categorized as posttraumatic stress disorder.  The VA examiner stated that the precipitating event for anxiety disorder was more likely than not the incident in service in a boat which caused the Veteran's fear of water. 

Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 



Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder or of anxiety disorder, the disorders were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110, as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. § 3.3034(f) (Posttraumatic Stress Disorder)

In statements and in testimony, the Veteran has described the in-service storm event as life threatening, which he associates with his current psychiatric illness. 

The Veteran as a lay person is competent to describe the storm event and symptoms of anxiety and fear, which are based on his personal experience.  38 C.F.R. § 3.159; see Layno at 469-71.  As symptoms of anxiety and fear may be associated with the diagnosis of posttraumatic stress disorder under DSM-IV or of anxiety disorder, and as symptoms, not treatment, are the essence of continuity, the Veteran's statements and testimony meet the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  





See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service). 

As the service treatment records lack the documentation of manifestations sufficient to identify posttraumatic stress disorder or anxiety disorder and sufficient observation to establish chronicity during service, chronicity in service is not adequately supported by the service treatment records. 

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d). 

After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements and testimony that he still has symptoms, which he associates with his current psychiatric illness, which began in service. 

As the Veteran is competent to describe symptoms of anxiety and fear, his statements and testimony are admissible and are to be considered as evidence of continuity.  38 C.F.R. § 3.159, see Rucker at 74 (competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.). 

But as it does not necessarily follow that there is a relationship between the current symptoms and the claimed posttraumatic stress disorder or anxiety disorder and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one the Veteran as a lay person is competent to establish.  See Savage at 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 


Although the Veteran is competent to describe psychiatric symptoms, posttraumatic stress disorder and anxiety disorder are not conditions under case law that have been found to be capable of lay observation, and the determination as to the presence or diagnosis of posttraumatic stress disorder or anxiety disorder is medical in nature and competent medical evidence is required to substantiate the claim. Savage at 498 (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

And although the Veteran as a lay person is competent to identify a simple medical condition and to offer an opinion on a simple medical condition, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau), in a claim of service connection for a psychiatric disorder, including posttraumatic stress disorder, there is a specific legal requirement that the diagnosis of a psychiatric disorder, including posttraumatic stress disorder, requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125.  In other words, posttraumatic stress disorder or anxiety disorder is not a simple medical condition that the Veteran as a lay person can perceive based on mere personal observation, that is, by visual observation or by any other of the senses. 

For these reasons, the Veteran as a lay person is not to competent to declare that he has posttraumatic stress disorder or anxiety disorder or to offer an opinion that posttraumatic stress disorder or anxiety is related to service, including the life-threatening storm event in service. 





And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he has posttraumatic stress disorder or anxiety disorder or to offer an opinion on the conditions that are medical in nature. Therefore, the Board rejects the Veteran's statements and testimony, that is, the lay evidence, as competent evidence that the Veteran has posttraumatic stress disorder or anxiety disorder related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

Posttraumatic Stress Disorder 

Although the Veteran as a lay person is not competent to declare that he has posttraumatic stress disorder or to offer an opinion that posttraumatic stress disorder is related to service, the Veteran is competent to relate a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional. Jandreau at 1377. 

The competent medical evidence, that is, a medical diagnosis, statement, or opinion by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion, such as any health-care professional, 38 C.F.R. § 3.159(c), shows that posttraumatic stress disorder was first documented by VA by a licensed master social worker in 2003 and subsequently by a VA physician in 2006.  The diagnosis of posttraumatic stress disorder by licensed master social worker and by the VA physician was associated with the in-service life-threatening storm event.   

As this evidence does tend to prove a material issue of fact, that is, a diagnosis of posttraumatic stress disorder related to service, the evidence is favorable to the claim under either continuity of symptomatology under 38 C.F.R. § 3.303(b) or initial diagnosis after service under 38 C.F.R. § 3.303(d). 




Before the Board can consider and weigh the favorable evidence against contrary opinions, namely, the reports of VA examinations in June 2007 and in January 2010, the Board must determine whether there is credible supporting evidence other than the Veteran's own statements and testimony that the claimed in-service life-threatening storm event actually occurred.  38 C.F.R. § 3.304(f). 

As posttraumatic stress disorder was not diagnosed in service, as the in-service stressor, the life-threatening storm event, is not related to combat or to fear of hostile military or terrorist activity or to a prisoner -of-war experience or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of the alleged in-service stressor and the record must contain credible supporting evidence that the alleged in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010); see Moreua v. Brown, 9 Vet. App. 389, 396 (1996) (When a claim for PTSD is based on a noncombat stressor, the noncombat veteran's testimony alone is insufficient proof of a stressor.). 

Other than the Veteran's statements and testimony, the service personnel records show that the Veteran was assigned to the 229th Transportation Company and 573rd Transportation Company at Fort Story, Virginia, during the months of July through November 1966.  His occupational specialty was then stevedore, which was later changed to supply handler.  Fort Story is located on the Atlantic coast and was used by the Army for training of transportation units for over the shore operation, using amphibious vehicles.  In late August and early September 1966, Hurricane Faith was in the Atlantic and remained at sea as the storm passed Virginia and the Carolinas without making land fall.    

While the above facts are consistent with the Veteran's statements and testimony, and the Board finds the Veteran's statements and testimony credible, there is no credible supporting evidence, other than the Veteran's statements and testimony, which established the storm event as the Veteran has described. 



As the Veteran's statements and testimony alone are insufficient proof of a noncombat stressor, the Board finds that there is no credible evidence of the alleged in-service stressor to support the diagnosis of posttraumatic stress disorder, which was associated with the alleged in-service stressor. 

For this reason, the Board rejects the current diagnosis of posttraumatic disorder, associated with the in-service storm event, because there is no credible supporting evidence other than the Veteran's statements and testimony that the event occurred.  

On th question of posttraumatic stress disorder, the Board therefore concludes that the favorable medical evidence has no probative value, that is, the medical evidence is not given any evidentiary value in considering the claim based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d), because the noncombat in-service stressor has not been established under the legal requirement of 38 C.F.R. § 3.304(f) that there must be credible supporting evidence other than the Veteran's own statements and testimony that the allege stressor actually occurred. 

Although the Veteran has described feelings of fear while in Vietnam, the diagnosis of posttraumatic has not been associated with this alleged in-service stressor. 

The remaining medical evidence of record consists of the reports of VA examinations in June 2007 and in January 2011.  On VA examination in June 2007, On VA examination in June 2007, the VA examiner noted the Veteran's history of being in a small boat and being caught in a storm and that the Veteran was fear of water.  The diagnosis was anxiety disorder, not posttraumatic stress disorder. 








On VA examination in January 2011, the Veteran described the storm incident in service.  Although the VA examiner diagnosed posttraumatic stress disorder, the VA examiner explained that the Veteran had an atypical presentation for posttraumatic stress disorder and that the Veteran did not fit the full criteria for that diagnosis.  As the VA examiner found that the presentation did not fully satisfy the criteria for the diagnosis of posttraumatic stress disorder, the diagnosis did not conform to DSM-IV as required under 38 C.F.R. § 4.125.

Based on the foregoing, the claim of service connection for posttraumatic stress disorder must be denied on the grounds that the alleged, noncombat in-service, namely, a life-threatening experience in a stormy sea off the coast of Virginia in the late summer of 1966, has not been established by credible supporting evidence other than the Veteran's own statements and testimony.  As the preponderance of evidence is against the claim of service for posttraumatic stress disorder, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Anxiety Disorder

A medical diagnosis that differs from the claimed condition, in this case, posttraumatic stress disorder, does not necessarily represent a wholly separate claim, particularly where the symptomatology involved overlaps or is almost identical.  What constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant, and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On VA examination in June 2007, the VA examiner noted the Veteran's history of being in a small boat and being caught in a storm and that the Veteran was fear of water.  The diagnosis was anxiety disorder.  The VA examiner stated that the Veteran met the criteria for anxiety disorder and that the Veteran had experienced difficulty with the condition since the incident in a storm.



On VA examination in January 2011, the Veteran described the incident in service when he was in a small boat, which was caught in rough waters.  The VA examiner diagnosed posttraumatic stress disorder, but explained that the Veteran had an atypical presentation for posttraumatic stress disorder and that the Veteran did not fit the full criteria for that diagnosis, but the Veteran did have some form of anxiety disorder which could be categorized as posttraumatic stress disorder.  The VA examiner stated that the precipitating event for anxiety disorder was more likely than not the boat incident in service.

Whereas the claim of service connection for posttraumatic stress disorder requires credible supporting evidence of the noncombat in-service stressor other than the Veteran's own statements and testimony under 38 C.F.R. § 3.304(f), the claim of service connection for anxiety disorder does not require such credible supporting evidence of the in-service event.  Rather, service connection may be established based on competent and credible lay and medical evidence, which links an event in service to the current disability, namely, anxiety disorder.  38 C.F.R. § 3.303(d).  

As previously explained, the Veteran is competent to describe the events in service and although the actually event is not documented, the Board finds the Veteran's statements and testimony credible, which is consistent with the conditions and circumstances of his military service, namely, assignment to Fort Story for training of over the shore operations, using amphibious vehicles. 

And as the VA examiners clearly linked the current anxiety disorder to the storm event in service, which is competent medical evidence in favor of the claim, all the elements necessary to establish service connection for anxiety disorder are present, namely, a present disability, anxiety disorder; an in-service incurrence, competent and credible evidence of life-threatening storm event; and competent medical evidence of causal relationship between anxiety disorder and the in-service event. 

      (The Order follows on the next page.).





ORDER

Service connection for posttraumatic stress disorder is denied.

Service connection for anxiety disorder is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


